DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-14 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to software per se.
	Claim 14 is rejected based on its dependency to rejected Claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites steps in the that begin with step “i)”. Claim 8 states dependency upon claim 1, however, claim 1 only lists steps “a)” through “f)”. The Examiner notes that claim 2 lists steps “g)” and “h)”, which creates a question of which claim (claim 1 or claim 2) that claim 8 is intended to be dependent upon. Any variation in the order of the claimed steps is not clear from the claims or specification.  
Claim 9 is rejected based on its dependency to rejected Claim 8.
Claim 10 recites steps in the that begin with step “o)”. Claim 10 states dependency upon claim 1, however, claim 1 only lists steps “a)” through “f)”. The Examiner notes that claim 2 lists steps “g)” and “h)”, and that claim 8 lists steps “i)” through “n)”, which creates a question of which claim (claim 1 or claim 8) that claim 10 is intended to be dependent upon. The Examiner also notes that in Claim 10 the limitation “a second threshold” is described, where the only mention of an expected limitation of “a first threshold” is only found in Claim 8, and not in Claim 1. Any variation in the order of the claimed steps is not clear from the claims or specification.  
Claims 11-12 are rejected based on their dependency to rejected Claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Patent Pub. US 20160239594 A1 (hereinafter Fujita)in view of Fujimoto et al., US Patent Pub. US 20150168938 A1 (Hereinafter Fujimoto).

Claim 1
Fujita teaches a method for predicting and compensating frictions of a feed system (Fujita, Para [0032], [0042] - - A method of identifying/predicting a parameter of a friction model based on measurement data of a friction generated in a device and performing/compensating friction correction of a servo control device/”feed system”.), the feed system including at least one mechanical component, a motor guiding the mechanical component to move, and a motor driver electrically connected with the motor for controlling the motor to rotate (Fujita, Para [0032-35] - - The servo control device/”feed system” including a driven object/”mechanical component” guided by a motor to move, and a servo control unit/”motor driver” electrically connected to the motor that causes the motor to operate/rotate.), and the method comprising following steps: a) continually obtaining current signals and position signals of the motor by the motor driver while the motor rotates (Fujita, Para [0047-48] - - The servo control unit/”motor driver” continually obtains motor current and motor position signals while ); b) estimating frictions of the motor related to each rotation position of the motor according to the current signals and the position signals, for generating multiple records of friction data (Fujita, Para [0045], [0054-58] - - Obtaining an average/estimated friction force value at each position of the motor and motor current feedback/signal value to generate multiple records of friction data.); c) performing a calculation, based on the multiple records of friction data and the multiple position signals respectively corresponding to each of the records of friction data, for creating a friction model with respect to the motor (Fujita, Para [0054-58] - - Creating a position friction model with respect to the motor from a calculation based on multiple records of friction data and position data.); d) importing a current record of the position signal of the motor to the friction model for predicting a predicted friction of the feed system (Fujita, Para [0045-48] - - Importing a current motor position value/signal to the friction model to obtain a friction model correction command value that reflects the predicted friction of the servo control device/”feed system”.); e) calculating a corresponding compensation current based on the predicted friction (Fujita, Para [0045-46] - - Calculating a motor current correction/compensation value by a disturbance model unit based on the predicted friction that is used to determine a motor current command.); and f) controlling the motor driver to additionally provide the compensation current to the motor. (Fujita, Para [0035], [44-45] - - Controlling the servo control unit/”motor driver” to provide the corrected/compensated motor current command to the motor.)
But Fujita fails to clearly specify obtaining angle-position signals of the motor while the motor rotates.
However, Fujimoto teaches obtaining angle-position signals of the motor while the motor rotates. (Fujimoto, Para [0031-32] - - Obtaining angle position values/signals of the motor while the motor rotates.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above motor control system, as taught by Fujita, and incorporating the obtaining angle position values of the motor while the motor rotates, as taught by Fujimoto.  
One of ordinary skill in the art would have been motivated to do this modification in order to compensate for a tracking error of the rotational speed occurring due to a disturbance by obtaining angle position values of the motor while the motor rotates, as suggested by Fujimoto (Para [0002]).

Claim 13
Fujita teaches implementing following steps: a) continually obtaining, by a motor driver of a feed system, current signals and position signals of a motor of the feed system while the motor rotates (Fujita, Para [0047-48] - - The servo control unit/”motor driver” continually obtains motor current and motor position signals while the motor operates/rotates); b) estimating frictions of the motor related to each rotation position of the motor according to the current signals and the position signals, for generating multiple records of friction data (Fujita, Para [0045], [0054-58] - - Obtaining an average/estimated friction force value at each position of the motor and motor current feedback/signal value to generate multiple records of friction data.); c) performing a calculation, based on the multiple records of friction data and the multiple position signals respectively corresponding to each of the records of friction data, for creating a friction model with respect to the motor (Fujita, Para [0054-58] - - Creating a position friction model with respect to the motor from a calculation based on multiple records of friction data and position data.); d) importing a current record of the position signal of the motor to the friction model for predicting a predicted friction of the feed system (Fujita, Para [0045-servo control device/”feed system”.); e) calculating a corresponding compensation current based on the predicted friction (Fujita, Para [0045-46] - - Calculating a motor current correction/compensation value by a disturbance model unit based on the predicted friction that is used to determine a motor current command.); and f) controlling the motor driver to additionally provide the compensation current to the motor. (Fujita, Para [0035], [44-45] - - Controlling the servo control unit/”motor driver” to provide the corrected/compensated motor current command to the motor.)
But Fujita fails to clearly specify computer readable storage, recorded with computer executable program codes for implementing following steps after the computer executable program codes are executed; obtaining angle-position signals of the motor while the motor rotates.
However, Fujimoto teaches a computer readable storage, recorded with computer executable program codes for implementing following steps after the computer executable program codes are executed (Fujimoto, Para [0070-71] - - A controller with a program analysis unit analyzes and executes commands/”program codes for implementing steps” from a stored/”computer readable storage” numerical control program/”computer executable program codes”.); obtaining angle-position signals of the motor while the motor rotates. (Fujimoto, Para [0031-32] - - Obtaining angle position values/signals of the motor while the motor rotates.)
Fujita and Fujimoto are analogous art because they are from the same field of endeavor.  They relate to motor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above motor control system, as taught by Fujita, and incorporating the controller with a program analysis unit analyzes and executes commands from a 
One of ordinary skill in the art would have been motivated to do this modification in order to compensate for a tracking error of the rotational speed occurring due to a disturbance by a program analysis unit analyzes and executes commands from a stored numerical control program that performs obtaining angle position values of the motor while the motor rotates, as suggested by Fujimoto (Para [0002]).

Claim 14
The combination of Fujita and Fujimoto teaches all the limitations of the base claims as outlined above.  
Fujimoto further teaches the computer executable program codes are executed by the motor driver of the feed system. (Fujimoto, Para [0070-71] - - A controller with a program analysis unit analyzes and executes commands/”program codes for implementing steps” from a stored/”computer readable storage” numerical control program/”computer executable program codes”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita and Fujimoto, and further incorporating the controller with a program analysis unit analyzes and executes commands from a stored numerical control program that performs obtaining angle position values of the motor while the motor rotates, as taught by Fujimoto.  
One of ordinary skill in the art would have been motivated to do this modification in order to compensate for a tracking error of the rotational speed occurring due to a disturbance by a program analysis unit analyzes and executes commands from a stored numerical control program that performs .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Patent Pub. US 20160239594 A1 (hereinafter Fujita)in view of Fujimoto et al., US Patent Pub. US 20150168938 A1 (Hereinafter Fujimoto) as applied to Claims 1 and 13-14 above, and in view of Akiyama et al., US Patent Pub. US 20030184002 A1 (hereinafter Akiyama).

Claim 2
The combination of Fujita and Fujimoto teaches all the limitations of the base claims as outlined above.  
But the combination of Fujita and Fujimoto fails to clearly specify g) determining whether the feed system is turned off or not after the step f); and h) continually executing the step d) to the step f) before the feed system is turned off.
However, Akiyama teaches determining whether the feed system is turned off or not after the step f); and h) continually executing the step d) to the step f) before the feed system is turned off. (Akiyama, Para [0091-93] - - Executing feedback adjustment for motor control/”step d) to the step f)” before determining if the sheet feed system is turned off when the sheet reaches a target position.)
Fujita, Fujimoto, and Akiyama are analogous art because they are from the same field of endeavor.  They relate to motor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita and Fujimoto, and further incorporating executing feedback adjustment for motor control before 
One of ordinary skill in the art would have been motivated to do this modification in order to speed up a feed operation by executing feedback adjustment for motor control before determining if the sheet feed system is turned off when the sheet reaches a target position, as suggested by Akiyama (Para [0012]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Patent Pub. US 20160239594 A1 (hereinafter Fujita)in view of Fujimoto et al., US Patent Pub. US 20150168938 A1 (Hereinafter Fujimoto) as applied to Claims 1 and 13-14 above, and in view of Yutkowitz, US Patent Pub. US 20040193385 A1 (hereinafter Yutkowitz).

Claim 3
The combination of Fujita and Fujimoto teaches all the limitations of the base claims as outlined above.  
Fujimoto further teaches to obtain the current signals and the angle-position signals of the motor in an order as the motor rotates to each the rotation position. (Fujimoto, Para [0031-32] - - Obtaining angle position values/signals of the motor while the motor rotates to each position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita and Fujimoto, and further incorporating the obtaining angle position values of the motor while the motor rotates, as taught by Fujimoto.  

But the combination of Fujita and Fujimoto fails to clearly specify the step a) is to control, by the motor driver, the motor to perform a ballbar testing.
However, Yutkowitz teaches the motor driver controlling the motor to perform a ballbar testing. (Yutkowitz, Para [0058], [0071-74] - - A motion control system/”motor driver” controlling a machine tool/motor to perform ballbar testing.)
Fujita, Fujimoto, and Yutkowitz are analogous art because they are from the same field of endeavor.  They relate to motion control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motion control system, as taught by Fujita and Fujimoto, and further incorporating the motion control system controlling a machine tool to perform ballbar testing, as taught by Yutkowitz.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve tuning compensation parameters of a motion control system the motion control system by controlling a machine tool to perform ballbar testing, as suggested by Yutkowitz (Para [0021]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Patent Pub. US 20160239594 A1 (hereinafter Fujita)in view of Fujimoto et al., US Patent Pub. US 20150168938 A1 (Hereinafter Fujimoto) as applied to Claims 1 and 13-14 above, and in view of Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei), in view of Grammatikakis et al., US Patent Pub. US 20140278332 A1 (hereinafter Grammatikakis), and in view of Akiyama et al., US Patent Pub. US 20030184002 A1 (hereinafter Akiyama).

Claim 8
The combination of Fujita and Fujimoto teaches all the limitations of the base claims as outlined above.  
But the combination of Fujita and Fujimoto fails to clearly specify the friction model is an estimated friction model, and the method further comprises following steps: i) re-estimating the frictions of the motor related to each the rotation position of the motor, for generating multiple re-estimated records of friction data; j) performing a calculation, according to the multiple re-estimated records of friction data and the multiple angle-position signals respectively corresponding to each of the re-estimated records of friction data, for creating a second friction model; k) comparing the estimated friction model with the second friction model; m) updating the estimated friction model based on the second friction model if the difference between the estimated friction model and the second friction model is not smaller than the first threshold.
Takahei teaches the friction model is an estimated friction model (Takahei, Para [0100], [0109-110] - - Disturbance force/friction estimation model systems that include friction), and the method further comprises following steps: re-estimating the frictions of the motor related to each the rotation position of the motor, for generating multiple re-estimated records of friction data; performing a calculation, according to the multiple re-estimated records of friction data and the multiple angle-position signals respectively corresponding to each of the re-estimated records of friction data, for creating a second friction model (Takahei, Para [0127-129] - - Creating estimated and simulated/second disturbance force/friction models related to motor/rotation positions.); comparing the estimated friction model with the second friction model; updating the estimated friction model based on the second friction model if the difference between the estimated friction model and the second friction model is not smaller than the first threshold. (Takahei, Para [0127-129] - - If the comparison of the difference between the estimated disturbance force/friction model and the simulated/second disturbance force is larger than a threshold, the identification unit performs identification processing again to update the estimated disturbance force/friction model.)
Fujita, Fujimoto, and Takahei are analogous art because they are from the same field of endeavor.  They relate to motor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita and Fujimoto, and further incorporating creating estimated and simulated disturbance force model related to motor position and comparing a difference between the two models to a threshold value and updating model information as a result, as taught by Takahei.  
One of ordinary skill in the art would have been motivated to do this modification in order to identify a cutting process and mechanical dynamics that change successively during machining by creating estimated and simulated disturbance force model related to motor position and comparing a difference between the two models to a threshold value and updating model information as a result, as suggested by Takahei (Para [0008]).
But the combination of Fujita, Fujimoto, and Takahei fails to clearly specify l) abandoning the second friction model if a difference between the estimated friction model and the second friction model is smaller than a first threshold.
However, Grammatikakis teaches abandoning the second model if a difference between the estimated model and the second model is smaller than a first threshold. (Grammatikakis, Para [0065-68] - - Monitoring a difference between a first simulated output/”estimated model” and a second 
Fujita, Fujimoto, Takahei, and Grammatikakis are analogous art because they are from the same field of endeavor.  They relate to monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, and Takahei, and further incorporating monitoring a difference between a first simulated output and a second simulated output based on a temporary model and discarding the second simulated output if the result is less than a threshold, as taught by Grammatikakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve performance by monitoring a difference between a first simulated output and a second simulated output based on a temporary model and discarding the second simulated output if the result is less than a threshold, as suggested by Grammatikakis (Para [0016]).
But the combination of Fujita, Fujimoto, Takahei, and Grammatikakis fails to clearly specify n) re-executing the step i) to the step m) according to the estimated friction model before the feed system is turned off.
However, Akiyama teaches re-executing the step i) to the step m) according to the estimated friction model before the feed system is turned off. (Akiyama, Para [0091-93] - - Executing feedback adjustment for motor control/”step i) to the step m)” before determining if the sheet feed system is turned off when the sheet reaches a target position.)
Fujita, Fujimoto, Takahei, Grammatikakis, and Akiyama are analogous art because they are from the same field of endeavor.  They relate to motor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita, 
One of ordinary skill in the art would have been motivated to do this modification in order to speed up a feed operation by executing feedback adjustment for motor control before determining if the sheet feed system is turned off when the sheet reaches a target position, as suggested by Akiyama (Para [0012]).


Claim 9
Grammatikakis further teaches to calculate relative errors between multiple model parameters of the estimated model and multiple model parameters of the second model, and to determine whether each of the relative errors is respectively smaller than the first threshold. (Grammatikakis, Para [0065-68] - - Calculating differences/”relative errors” between first simulated outputs/”estimated model” and a second simulated outputs based on a temporary model and determining if the result is less than a threshold.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, Takahei, Grammatikakis, and Akiyama, and further incorporating calculating a difference between a first simulated output and a second simulated output based on a temporary model and determining if the result is less than a threshold, as taught by Grammatikakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve performance by calculating a difference between a first simulated output and a second .


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Patent Pub. US 20160239594 A1 (hereinafter Fujita)in view of Fujimoto et al., US Patent Pub. US 20150168938 A1 (Hereinafter Fujimoto) as applied to Claims 1 and 13-14 above, and in view of Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei), in view of Grammatikakis et al., US Patent Pub. US 20140278332 A1 (hereinafter Grammatikakis), and in view of Pfister, US Patent Num. US 4492905 A (hereinafter Pfister).

Claim 10
The combination of Fujita and Fujimoto teaches all the limitations of the base claims as outlined above.  
But the combination of Fujita and Fujimoto fails to clearly specify the friction model is a reference friction model, and the method further comprises following steps: q) re-estimating the frictions of the motor related to each the rotation position of the motor and generating multiple re-estimated records of friction data when the operation time is determined beyond the checking period; r) performing a calculation, according to the multiple re-estimated records of friction data and the multiple angle-position signals respectively corresponding to each of the re-estimated records of friction data, for creating a test friction model; s) comparing the reference friction model with the test friction model.
Takahei further teaches the friction model is a reference friction model (Takahei, Para [0100], [0109-110] - - Disturbance force/friction estimation/reference model systems that include friction), and the method further comprises following steps: re-estimating the frictions of the motor related to each the rotation position of the motor and generating multiple re-estimated records of friction data when the operation time is determined beyond the checking period; performing a calculation, according to the multiple re-estimated records of friction data and the multiple angle-position signals respectively corresponding to each of the re-estimated records of friction data, for creating a test friction model (Takahei, Para [0127-129] - - Creating estimated and simulated/second disturbance force/friction models related to motor/rotation positions.); comparing the reference friction model with the test friction model against a threshold value. (Takahei, Para [0127-129] - - Performing a comparison of the difference between the estimated disturbance force/friction model and the simulated/second disturbance force to a threshold value.)
Fujita, Fujimoto, and Takahei are analogous art because they are from the same field of endeavor.  They relate to motor control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control system, as taught by Fujita and Fujimoto, and further incorporating creating estimated and simulated disturbance force model related to motor position and comparing a difference between the two models to a threshold value and updating model information as a result, as taught by Takahei.  
One of ordinary skill in the art would have been motivated to do this modification in order to identify a cutting process and mechanical dynamics that change successively during machining by creating estimated and simulated disturbance force model related to motor position and comparing a difference between the two models to a threshold value and updating model information as a result, as suggested by Takahei (Para [0008]).
But the combination of Fujita, Fujimoto, and Takahei fails to clearly specify t) determining that the feed system is in a healthy status if a difference between the reference friction model and the test friction model is smaller than a second threshold; and u) determining that the feed system is in an unhealthy status and sending an alarm signal if the difference between the reference friction model and the test friction model is not smaller than the second threshold.
However, Grammatikakis teaches determining that the system is in a healthy status if a difference between the reference model and the test model is smaller than a second threshold (Grammatikakis, Para [0065-68] - - Monitoring a difference between a first simulated output/”reference model” and a second simulated/”test model” output based on a temporary model and discarding/abandon the second simulated output if the result is less than a threshold/”in a healthy status”.); and determining that the feed system is in an unhealthy status and sending an alarm signal if the difference between the reference friction model and the test friction model is not smaller than the second threshold. (Grammatikakis, Para [0065-68] - - Monitoring a difference between a first simulated output/”reference model” and a second simulated/”test model” output based on a temporary model and generating an alert/”alarm signal” if the result is above/”not smaller” than a threshold/”in an unhealthy status”.)
Fujita, Fujimoto, Takahei, and Grammatikakis are analogous art because they are from the same field of endeavor.  They relate to monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, and Takahei, and further incorporating monitoring a difference between a first simulated output and a second simulated output based on a temporary model and determining if no change needs to be made or to generate an alert based on comparison to a threshold, as taught by Grammatikakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve performance by monitoring a difference between a first simulated output and a second 
But the combination Fujita, Fujimoto, Takahei, and Grammatikakis of fails to clearly specify o) determining whether an operation time of the feed system is beyond a checking period; p) re-executing the step d) to the step f) before the operation time is determined beyond the checking period;
However, Pfister teaches determining whether an operation time of the feed system is beyond a checking period; re-executing the step d) to the step f) before the operation time is determined beyond the checking period. (Pfister, Col 13, Lines 33-60 - - A period of time for checking a motor installation at a desired time interval for maintenance, and allowing the system to operate normally/”re-executing the step d) to the step f)” before the desired time interval has elapsed/”beyond the checking period”.)
Fujita, Fujimoto, Takahei, Grammatikakis, and Pfister are analogous art because they are from the same field of endeavor.  They relate to monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, Takahei, and Grammatikakis, and further incorporating a period of time for checking a motor installation at a desired time interval for maintenance, and allowing the system to operate normally before the desired time interval has elapsed, as taught by Pfister.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain a long operating time without maintenance by determining a period of time for checking a motor installation at a desired time interval for maintenance, and allowing the system to operate normally before the desired time interval has elapsed, as suggested by Pfister (Para [0016]).

Claim 11
The combination of Fujita, Fujimoto, Takahei, Grammatikakis, and Pfister teaches all the limitations of the base claims as outlined above.  
Grammatikakis further teaches to calculate relative errors between multiple model parameters of the reference model and multiple model parameters of the test model, and to determine whether each of the relative errors is respectively smaller than the second threshold. (Grammatikakis, Para [0065-68] - - Calculating differences/”relative errors” between first simulated outputs/”reference model” and a second simulated outputs/”test model” based on a temporary model and determining if the result is less than a threshold.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, Takahei, Grammatikakis, and Akiyama, and further incorporating calculating a difference between a first simulated output and a second simulated output based on a temporary model and determining if the result is less than a threshold, as taught by Grammatikakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve performance by calculating a difference between a first simulated output and a second simulated output based on a temporary model and determining if the result is less than a threshold, as suggested by Grammatikakis (Para [0016]).

Claim 12
The combination of Fujita, Fujimoto, Takahei, Grammatikakis, and Pfister teaches all the limitations of the base claims as outlined above.  
the checking period comprises a time period of two to four weeks. (Pfister, Col 13, Lines 33-60 - - A period of time for checking a motor installation at a desired rate between 1 and 31 days/”two to four weeks”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system, as taught by Fujita, Fujimoto, Takahei, and Grammatikakis, and further incorporating a period of time for checking a motor installation at a desired time interval for maintenance, and allowing the system to operate normally before the desired time interval has elapsed, as taught by Pfister.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain a long operating time without maintenance by determining a period of time for checking a motor installation at a desired time interval for maintenance, and allowing the system to operate normally before the desired time interval has elapsed, as suggested by Pfister (Para [0016]).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the step b) is to calculate the frictions of the motor related to each the rotation position of the motor according to a formula 1, the formula 1 is: Cf = Cm− J × α − ω × B − Cg, wherein Cf indicates the friction of the feed system, Cm indicates the current signal, J indicates a rotating inertia of the motor, α indicates an angular acceleration of the motor, ω indicates an angular velocity of the motor, B indicates a viscosity friction coefficient, and Cg indicates a constant..” defines over the .
Claim 5 is allowable based on its dependence on allowable claim 4.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the step c) is to create the friction model according to a formula 3, the formula 3 is:
                
                    f
                    
                        
                            x
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            u
                            
                                
                                    x
                                    -
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                            
                                
                                    1
                                    -
                                    
                                        
                                            ⅇ
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            -
                                                            
                                                                
                                                                    c
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    d
                     
                    ;
                    u
                    
                        
                            x
                            -
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                            
                                            x
                                            ≥
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                            ,
                                             
                                             
                                            
                                            x
                                            <
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein u indicates a step function, ai indicates a first model parameter, bi indicates a second model parameter, ci indicates a third model parameter, and d indicates a fourth model parameter.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach                         
                            f
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    u
                                    
                                        
                                            x
                                            -
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    ⅇ
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    b
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                    -
                                                                    
                                                                        
                                                                            c
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            d
                             
                            ;
                            u
                            
                                
                                    x
                                    -
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1
                                                    ,
                                                     
                                                     
                                                    
                                                    x
                                                    ≥
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    0
                                                    ,
                                                     
                                                     
                                                    
                                                    x
                                                    <
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein u indicates a step function, ai indicates a first model parameter, bi indicates a second model parameter, ci indicates a third model parameter, and d indicates a fourth model parameter.
Claim 7 is allowable based on its dependence on allowable claim 6.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al., US Patent Pub. US 20180032052 A1 relates to claims 1, 4, 5, and 13-14 regarding servomotor position, coulomb force, viscosity friction, velocity, acceleration, feedback control, and electric current supplied to the servomotor.
Mochizuki et al., US Patent Pub. US 20160363939 A1 relates to claims 1 and 13-14 regarding motor feedback control, motor angle, motor position, friction models, viscous friction, and torque commands.
Okita et al., US Patent Pub. US 20110050146 A1 relates to claims 1, 4, 5, and 13-14 regarding servomotor position, feedback control, electric current supplied to the servomotor, and transfer function models that include: coulomb force, viscosity friction, velocity, and acceleration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119